DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/27/2021 has been entered. Claims 1-7, 9, and 13-14 have been cancelled and claims 8 and 10-12 have been amended. Thus, claims 8 and 10-12 remain pending.

Response to Arguments
Applicant’s arguments, see page 5, filed 01/27/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 5, filed 01/27/2021, with respect to the drawings objection have been fully considered and are persuasive.  The drawings objection have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 01/27/2021, with respect to the rejection(s) of claim 8 under 35 U.S.C. 103 in view of Kim and Karczmer have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Karczmer, and Haber.
Applicant’s arguments, see pages 6-7, filed 01/27/2021, with respect to the rejection(s) of claim 10 under 35 U.S.C. 103 in view of Kim and Karczmer have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Karczmer, and Haber.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities: Line 4 recites “an elongated spiral part extended from a distal end”. The Office suggests to amend the claims to recite “an elongated spiral part extending from a distal end”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (PG Pub US 2007/0078474 A1) in view of Karczmer (Patent No. US 4,795,432 A) and Haber et al. (Patent No. US 4,813,426 A), hereinafter Kim, Karczmer, and Haber respectively.
Regarding claim 8, Kim discloses (see figs. 3 and 5A-5C) a disposable lancet (see abstract and ¶ 0002), comprising: a needle body 110 (see fig. 3) having a generally columnar structure in which a plurality of concaved portions are formed (see annotated fig. 3 below); a needle 111 partially embedded in the needle body 110 (see figs. 3 and 5A); and a bump spring 131 (see figs. 3 and 5A) at one end of the needle body 110 so as to surround the needle 111 and extend beyond the needle 111 (see fig. 3 and 5A).

    PNG
    media_image1.png
    332
    355
    media_image1.png
    Greyscale

Kim does not teach an elongated spiral part extended from a distal end of the needle body and having a columnar shape with an outer diameter smaller than that of the needle body; the needle to be protruded from an end of the elongated spiral part; a spring body having a through-hole in which a screw thread is formed on an entire inner surface thereof to be screw-coupled with the elongated spiral part; the bump spring fixed to the spring body.
However, Karczmer, in the same field of endeavor, teaches a similar needle injection device comprising (see figs. 2 and 4) an elongated spiral part 7 extending from a distal end of the needle body 5+7 and having a columnar shape with an outer diameter smaller than that of the needle body 5+7 (see fig. 2); the needle 3 to be protruded from an end of the elongated spiral part 7 (see fig. 2); a spring body 9 having a through-hole 11+13 in which a screw thread is formed on a portion (portion 11) of the inner surface thereof to be screw-coupled with the elongated spiral part 7 (see fig. 2); and a bump spring 15 fixed to the spring body 9 (see figs. 2 and 4; col. 3 ln. 47- col. 4 ln. 21).

Kim still fails to disclose a bottom of the inner surface of the through-hole has the screw thread such that the entire inner surface of the through-hole of the spring body is formed with the screw thread.
However, Haber, in the same field of endeavor teaches a lancet device comprising a body 62 having a through-hole in which a screw thread is formed on an entire inner surface of the bottom portion of the body 62 (see annotated fig. 6 below and col. 6 ln. 19-35).

    PNG
    media_image2.png
    709
    488
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kim to have a bottom of the inner surface of the through-hole has the screw thread such that the entire inner surface of the through-hole of the spring body is formed with the screw thread as taught by Haber, for the purpose of being able to screw couple a component from either the top portion or the bottom portion of the body, allowing for easier assembly.
Kim still fails to disclose wherein an outer diameter of the spring body is the same as that of the needle body, such that an outer surface of the spring body is continuous with an outer surface of the needle body when fully screw-coupled with the elongated spiral part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Kim to have an outer diameter of the spring body is the same as that of the needle body, such that an outer surface of the spring body is continuous with an outer surface of the needle body when fully screw-coupled with the elongated spiral part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Kim would not operate differently with the claimed diameter and since the spring body is intended to be screw coupled with the needle body, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating simply that “the spring body 21 is nut-shaped and is screwed onto the spiral part 11” (see specification ¶ 85).
The language, “a disposable painless lancet” is a preamble and merely recites intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of modified Kim meet the structural limitations of the claim, and therefore would be capable of being painless.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karczmer and Haber as applied to claim 8 above, and further in view of Trissel (PG Pub US 2013/0267978 A1) and Kuhr et al. (PG Pub US 2002/0040230 A1), hereinafter Trissel and Kuhr.
Regarding claim 11, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 8. Modified Kim does not teach a casing.
However, Trissel, in the same field of endeavor teaches (fig. 3) a lancing device, comprising: a casing including: a cylindrical front cap 14; a sleeve 12 connected to the cylindrical front cap 14 at a bottom end; and a rear cap 80 connected to a top end of the sleeve 12; a launch part 20 for launching the needle body 40 disposed inside a cylindrical body (see annotated fig. 4B below); and a needle body holder 21 for holding the needle body 40 (see figs. 2A-3 and ¶ 0028), wherein the cylindrical front cap 14 has a gradually tapering shape (see fig. 3) and a guide hole 17 to guide the needle body 40 and a bump spring 15 in a predetermined direction (see ¶ 0025 and 0037), wherein the needle body holder 21 comprises a ring-shaped protrusion disposed in an inside surface of the needle body holder 21 (the edge surrounding the opening at the proximal end of the needle body holder 21 is considered the ring-shaped protrusion since the needle body holder is circular in shape and the inside surface is ring-shaped) so as to be engaged with a coupling groove (see annotated fig. 5 below and ¶ 0031, a groove is a long depression and element 30 has a part that is lower than the surrounding area; the coupling groove indirectly engages the ring-shaped protrusion) of a coupling shaft 22 (see fig. 3 and 4B), and wherein the needle body holder 21 is open at a bottom portion 24 and has 


    PNG
    media_image3.png
    452
    395
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    413
    599
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kim to have a casing as taught by Trissel, for the purpose of providing a housing to enclose the drive mechanism (Trissel: ¶ 0025).
It is the combination of modified Kim and Trissel that teaches a launch part for launching the needle body of the disposable painless lancet. Modified Kim teaches the needle body. Trissel teaches a launch part that launches a needle body. Modified Kim is further modified by Trissel to have a casing comprising a launch part for launching the needle body of the disposable painless lancet.
Trissel fails to disclose the cylindrical front cap comprises: a circular engagement protrusion disposed on an inside surface of the cylindrical front cap to limit a downward 
	However, Kuhr, in the same field of endeavor teaches a similar lancing device comprising an cylindrical front cap 20 comprising a circular engagement protrusion 41 (see ¶0036) disposed on an inside surface of the cylindrical front cap 20 (see fig. 3) to limit a downward movement of a bottom surface of the cylindrical body 38 (see figs. 2-5 and ¶ 0036); and a guide hole 13 formed from the circular engagement protrusion 41 to the bottom end of the cylindrical front cap 20 (see figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Trissel to have the cylindrical front cap comprises: a circular engagement protrusion disposed on an inside surface of the cylindrical front cap to limit a downward movement of a bottom surface of the cylindrical body; and a guide hole formed from the circular engagement protrusion to the bottom end of the cylindrical front cap as taught by Kuhr, for the purpose of compressing the cylindrical body in the front cap so that the cylindrical body is secured before use of the device (see ¶0036).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karczmer, Haber, and Haar et al. (PG Pub US 2007/0213682 A1), hereinafter Haar.
Regarding claims 10 and 12, Kim discloses (see figs. 3 and 5A-5C) a disposable lancet (see abstract and ¶ 0002), comprising: a needle body 110 (see fig. 3) having a generally columnar structure in which a plurality of concaved portions are formed (see annotated fig. 3 below); a needle 111 partially embedded in the needle body 110 (see figs. 3 and 5A); and a 

    PNG
    media_image1.png
    332
    355
    media_image1.png
    Greyscale

Kim does not disclose the spring is an elastic member made of silicone.
However, Haar, in the same field of endeavor teaches a similar needle injection device comprising a spring 52 made of silicone rubber (see fig. 2 and ¶ 0047; silicone rubber is an elastic material therefore spring 52 is an elastic member).
Therefore, the substitution of one known spring structure (silicone rubber as shown in secondary reference Haar) for another (coil spring as shown in primary reference Kim) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Haar teaches that the silicone rubber spring is a suitable alternative spring structure and the substitution of the silicone rubber spring as taught in Haar would have yielded predictable results, namely, a coil spring of Kim that would serve as sufficient to move KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Kim does not teach an elongated spiral part extended from a distal end of the needle body and having a columnar shape with an outer diameter smaller than that of the needle body; the needle to be protruded from an end of the elongated spiral part; a spring body having a through-hole in which a screw thread is formed on an entire inner surface thereof to be screw-coupled with the elongated spiral part; the bump spring fixed to the spring body.
However, Karczmer, in the same field of endeavor, teaches a similar needle injection device comprising (see figs. 2 and 4) an elongated spiral part 7 extending from a distal end of the needle body 5+7 and having a columnar shape with an outer diameter smaller than that of the needle body 5+7 (see fig. 2); the needle 3 to be protruded from an end of the elongated spiral part 7 (see fig. 2); a spring body 9 having a through-hole 11+13 in which a screw thread is formed on a portion (portion 11) of the inner surface thereof to be screw-coupled with the elongated spiral part 7 (see fig. 2); and a spring 15 fixed to the spring body 9 (see figs. 2 and 4; col. 3 ln. 47- col. 4 ln. 21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kim to have an elongated spiral part extended from a distal end of the needle body and having a columnar shape with an outer diameter smaller than that of the needle body; the needle to be protruded from an end of the elongated spiral part; a spring body having a through-hole in which a screw thread is formed on a portion of the inner surface thereof to be screw-coupled with the elongated spiral part; and a 
Kim still fails to disclose a bottom of the inner surface of the through-hole has the screw thread such that the entire inner surface of the through-hole of the spring body is formed with the screw thread.
However, Haber, in the same field of endeavor teaches a lancet device comprising a body 62 having a through-hole in which a screw thread is formed on an entire inner surface of the bottom portion of the body 62 (see annotated fig. 6 below and col. 6 ln. 19-35).

    PNG
    media_image2.png
    709
    488
    media_image2.png
    Greyscale


Kim still fails to disclose wherein an outer diameter of the spring body is the same as that of the needle body, such that an outer surface of the spring body is continuous with an outer surface of the needle body when fully screw-coupled with the elongated spiral part. Modified Kim teaches (refer to Karczmer figs. 2 and 4) the spring body 9 screw coupled with the elongated spiral part 7 of the needle body 5+7.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Kim to have an outer diameter of the spring body is the same as that of the needle body, such that an outer surface of the spring body is continuous with an outer surface of the needle body when fully screw-coupled with the elongated spiral part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Kim would not operate differently with the claimed diameter and since the spring body is intended to be screw coupled 
The language, “a disposable painless lancet” is a preamble and merely recites intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of modified Kim meet the structural limitations of the claim, and therefore would be capable of being painless.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sudnak (Patent No. US 4,894,055 A); MacGregor (Patent No. US 1,592,462 A); Colsky (Patent No. US 5,242,401 A); Deeks (Patent No. US 5,295,963 A); Argento (Patent No. US 6,648,856 B1); Asbaghi (Patent No. US 5,688,241 A); and Lewkonya et al. (Patent No. US 9,844,634 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771